Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the Request for Continued Examination filed on 09/27/2022.
Claims 1-7 and 9-22 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed, with respect to the amended independent claims (Claims 1, 12 and 20) and the previously cited prior art, have been fully considered and are persuasive.  Therefore, the rejection of Claims 1-7 and 9-20 under 35 USC § 103, have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Houh et al. (US Pub. 2007/0112837 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sahni et al. (US Pub. 2010/0023506 A1) in view of Houh et al. (US Pub. 2007/0112837 A1).
Regarding Claim 1, Sahni teaches a method (see Fig.1 and paragraph [0029]), comprising:
receiving video content comprising a text component (see Fig.2 (202), Fig.5 (502), paragraph [0038] and paragraph [0064], media content and metadata containing text);
determining, based on the parsed text component, one or more topics associated with the content (see Fig.5 (504) and paragraph [0064], string comparison of context text in the metadata); determining that at least one topic matches a topic of interest to a user (see Fig.5 (504) and paragraph [0064]);
and determining, based on the at least one topic of interest, a relevant portion of the video content that is relevant to the topic of interest (see Fig.5 (506), paragraph [0032] and paragraph [0064]).
Sahni fails to teach causing timing information associated with the relevant portion of the video content to be stored.
Sahni, however, teaches identifying relevant portions of a video content for retrieval (see Fig.1 (192), paragraph [0032] and paragraph [0034]).
Houh teaches storing timing information associated with relevant portions of a video content for retrieval and playback (see Fig.1A (25,30,40), Fig.2 (240), Fig.3 (310,330), paragraph [0034], paragraph [0037] and paragraphs [0041-0042]).
At the time of the invention, it would have been obvious for one skilled to include to Sahni’s method the step for causing timing information associated with the relevant portion of the video content to be stored. The motivation would be to enable the user device to display specific portions or clips of a video content based on identified user interest information, and to retrieve, view or share the portions or clips at a later time.
Regarding Claims 2 and 13, Sahni further teaches suffering the content (see Fig.2 (252,202), paragraph [0052] and paragraph [0059], viewing video contents from a network data source).
Regarding Claims 3 and 14, Sahni further teaches receiving, from the user device, input and determining the topic of interest based on the input (see Fig.5 (500,502) and paragraph [0064]).
Regarding Claims 4 and 15, Sanni further teaches determining the topic of interest based on the input comprises suggesting the topic of Interest based on the input and user information an receiving, from the user device, a selection of the topic of interest (see Fig.5 (506), Fig.6 (640), paragraph [0062] and paragraph [0066], presenting contents far user selection and viewing).
Regarding Claims 5 and 16, Sahni teaches a method (see Fig.1 and paragraph [0029]), comprising:
receiving video content comprising a text component (see Fig.2 (202), Fig.5 (502), paragraph [0038] and paragraph [0064], media content and metadata containing text);
parsing, from the video content, the text component (see Fig.5 (504) and paragraph [0054], extracting text from metadata);
determining, based on the parsed text component, one or more topics associated with the content (see Fig.5 (504) and paragraph [0064], string comparison of context text in the metadata); determining that at least one topic matches a topic of interest to a user (see Fig.5 (504) and paragraph [0064]);
and determining, based on the at least one topic of interest, a relevant portion of the video content that is relevant to the topic of interest (see Fig.5 (506), paragraph [0032] and paragraph [0064]).
Sahni fails to teach determining a portion of the content based on an association of at least one topic with a time range.
Houh, however, teaches determining a portion of the content based on an association of a topic with a time range (see Fig.6B (720,730) and paragraph [0022]).
At the time of the invention, it would have been obvious for one skilled in the art to include to the method of Claim 1 the step for determining a portion of the content based on an association of at least one topic with a time range. The motivation would be to extract a specific portion of a media content that is related to a specific topic for playback.
Regarding Claims 6 and 17, the rationale provided for rejection of Claim 5 is incorporated herein.
Regarding Claims 7, 18 and 21, the rationale provided for rejection of Claim 5 is incorporated herein.
Regarding Claim 9, Sahni teaches periodically updating the user metadata fora user-related content (see Fig.4 (404,406) and paragraph [0063]), but fails to teach monitoring the text component of the content for additional references to the matched topic; and updating the first time for each instance of additional references to the matched topic occurring in the content.
Houh, however, teaches storing time offsets for a content segment of a media content (see Fig.6B (720,730) and paragraph [0072]).
At the time of the invention, it would have been obvious for one skilled in the art to include to the method of Claim 1 the steps for monitoring the text component of the content for additional references to the matched topic, and updating the first time for each instance of additional references to the matched topic occurring In the content. The motivation would be to identify and extract portions of a media content for playback, based on updated user interest information.
Regarding Claims 10, 19 and 22, Houh further teaches sending, based on the timing information, the relevant portion of the video content (see paragraph [0049] and paragraph [0061]).
Regarding Claim 11, Sahni teaches wherein the content is a content stream associated with a linear content channel (see Fig.2 (202) and paragraph [0059], online YouTube video contents), but fails to teach wherein causing the timing information associated with the relevant portion of the video content be stored for subsequent viewing occurs automatically without user interaction.
Sahni, however, teaches automatically causing relevant portions of a video content to be identified for later retrieval (see Fig.1 (192), paragraph [0032] and paragraph [0034]).
Houh teaches causing timing information associated with a relevant portion of a video content to be stored automatically (see Fig.1A (10,27,30,40) and paragraph [0028], the metadata contains timing information associated with specific portions of a video content).
At the time of the invention, it would have been obvious for one skilled to include to Sahni’s method the step for storing the timing information associated with the relevant portion of the video content automatically without user interaction. The motivation would be to enable the user device to automatically display specific portions or clips of a video content based on identified user interests.
Regarding Claim 12, the rationale provided for rejection of Claim 1 is incorporated herein.
Regarding Claim 20, Sahni teaches a method (see Fig.1 and paragraph [0029]), comprising:
receiving a message comprising a topic and a reference to a video content (see Fig.2 (207) Fig.5 (502), paragraph [0038] and paragraph [0064], media content and metadata identifying topic);
determining, based on the message, that at least one topic matches a topic of interest to a user (see Fig.5 (504) and paragraph [0064]);
and determining, based on the at least one topic, a portion of the content relevant to the topic of interest (see Fig.5 (506) and paragraph [0064]).
Sahni fails to teach determining a portion of the content at a specific time prior to a first time; and causing the timing information associated with the relevant portion of the video content to be stored.
Sahni, however, teaches identifying the relevant portions of a video content for retrieval (see Fig.1 (192), paragraph [0032] and paragraph [0034]).
Houh teaches determining a portion of the content based on an association of a topic with a time range (see Fig.6B (720,730) and paragraph [0022]); and storing timing information associated with relevant portions of a video content for retrieval and playback (see Fig.1A (25,30,40), Fig.2 (240), Fig.3 (310,330), paragraph [0034], paragraph [0037] and paragraphs [0041-0042]).
At the time of the invention, it would have been obvious for one skilled in the art to include to Sahni's method the steps for determining a portion of the content at a specific time prior to a first time; and causing the timing information associated with the relevant portion of the video content to be stored. The motivation would be to enable the user device to display specific portions or clips of a video content based on identified user interest information, and to retrieve, view or share the portions or clips at a later time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohamad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672